Citation Nr: 1746916	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Evaluation to a disability rating in excess of 20 percent for diabetes mellitus type II. 

2.  Evaluation to a disability rating in excess of 10 percent for lumbar strain. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), secondary to service-connected diabetes mellitus. 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to lumbar strain disability. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1986 to December 2006.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In a January 2012 rating decision, the RO increased the disability rating for the Veteran's service-connected diabetes mellitus to 20 percent disabling, effective September 7, 2010.  As the increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Now, the case is once again before the Board.

In March 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran reported during the March 2017 hearing that his lumbar sprain disability affected his ability to maintain employment.  As a result, the Board finds that the issue of entitlement to a TDIU is also properly on appeal, as it had previously been raised by the record as part-and-parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The title page has been updated accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's claims. 

Turning first to the Veteran's diabetes mellitus disability, the Veteran's most recent VA diabetes mellitus examination was in January 2014.  In the March 2017 hearing, the Veteran testified that the severity of his diabetes has worsened since January 2014.  In light of that assertion, the Veteran should be afforded a contemporaneous VA diabetes mellitus examination to assess the current nature, extent, and severity of his diabetes.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In addition, the medical evidence of record presents conflicting treatment regimens for his diabetes.  Specifically, the medical evidence does not clearly demonstrate whether management of diabetes requires regulation of activities.  The January 2011 and January 2014 VA examiner did not prescribe regulation of activities.  In contrast, Dr. A.B. completed an October 2013 Disability Benefits Questionnaire (DBQ) to evaluate the current severity of the Veteran's diabetes.  There, the examiner stated that "Mr. Ray Espinoza should get regular physical exercise to control his weight and blood sugars.  He should avoid excessive heat and prolonged strenuous exercise if he cannot monitor his blood sugar."  Further, in February 2014, Dr. S.S. recommended regulation of activities and stated that "[the Veteran] must avoid strenuous occupational and recreational activities to avoid trauma to the feet due to peripheral neuropathy." 

Apart from the Veteran's course of treatment for diabetes, the medical evidence also presents conflicting evidence as to whether the Veteran's hypothyroid condition is related to his diabetes.  In a March 2014 correspondence, Dr. S.S. opined that "it is more likely than not that the Veteran's hypothyroidism is proximate to his service connected diabetes.  I base my opinion on the fact that diabetes and hypothyroidism are often comorbidities, meaning they are two illnesses which often occur together."  In addition, Dr. M.D.C. indicated in the May 2014 DBQ that the hypothyroid condition is related to diabetes.  However, the January 2014 VA examination report did not list hypothyroidism as a diabetic complication or condition.  As such, the Veteran should be afforded a new VA examination to assess the severity of both the Veteran's diabetes and hypothyroid condition as well as determine its etiology of the Veteran's hypothyroidism.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Next, the Board turns to the Veteran's lumbar strain disability.  The Veteran was last afforded a VA spinal examination to assess the severity of his service-connected lumbar sprain in January 2014.  However, at the March 2017 hearing, he testified that he recently resigned from his current position due to his lumbar strain:  "It's just I, I can't physically do the job anymore.  It's a lot of lifting and I'm just . . . popping Motrin to try to, to get the swelling.  It's limited to mobility and everything."  He further indicated that his "flexibility is gone."  In light of the foregoing assertions, which suggest that the Veteran's lumbar strain has worsened since his 2014 examination, the Board finds that he must be afforded an additional VA examination prior to adjudication of his claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In regards to the Veteran's claim of entitlement to service connection for GERD, secondary to service-connected diabetes mellitus, the Veteran maintains that metformin, a prescribed medication to manage his diabetes, caused or aggravated his GERD.  In an October 2013 correspondence, Dr. A.B. provided a positive nexus opinion: "It is my opinion that more likely than not, the Veteran's acid reflux disease is secondary to the medication used for the service connected diabetes mellitus.  I base my opinion on metformin's documented gastrointestinal side effects."  In the October 2013 DBQ, Dr. A.B. stated that GERD is "possibly related to metformin."  The May 2014 VA examiner disputed the relationship between metformin and the GERD condition.  In regards to the subject, the examiner stated the following:
 
Metformin, a DM2 medication, may cause GERD symptoms but Veteran's dose of metformin has dropped from 2000 mg/day to 500 mg/day and insulin was added 1 yr ago when metformin dose was dropped and veteran still has persistent worsening GERD sxs.  If metformin were the cause of the GERD, GERD sxs should have improved significantly with lower dosage because medication side effects are dose related.  

In January 2016, the VA examiner agreed that metformin can cause gastrointestinal side effects.  But, the examiner opined that metformin did not cause the Veteran's GERD because treatment notes reveal that the Veteran tolerated "a large dose of metformin without GI side effects."  Most recently, a July 2016 VA examiner stated that he was unable to determine a baseline level of severity of the GERD condition.  But, the examiner noted that the Veteran "was prescribed high dose metformin for many years, it is a known precipitant of gastric disturbances, and he was prescribed Prilosec for GERD in Feb 2014."  As the May 2014, January 2016, and July 2016 VA examiners did not address whether the Veteran's prescribed diabetes medication aggravated his GERD condition, the opinions are inadequate, and new opinion must be obtained related to this theory of entitlement.  38 C.F.R. § 310(b) (2017); see also El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  In addition, a new medical opinion should be obtained to resolve the conflicting medical evidence pertaining to the relationship between the Veteran's diabetes medication and his GERD condition.  Barr, 21 Vet. App. at 311. 

As the Veteran's pending increased rating claims for diabetes and lumbar strain may affect the outcome of the claim of entitlement to a TDIU, a final decision on that issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, that claim is also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claims to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Then, schedule the Veteran for a VA peripheral nerves examination to determine the nature and etiology of his bilateral lower extremities nerve pain and numbness.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

(a) Identity the Veteran's bilateral lower extremities nerve pain and numbness by medical diagnosis. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

(b) Ascertain the nature and likely etiologies of any current neurological disabilities of the bilateral lower extremities (i.e. diabetes mellitus, low back condition, etc.).  If the etiologies of the neurological disabilities are multifactorial, please explain why. 

The examiner should endeavor to differentiate symptoms and impairments due to the bilateral neurological disabilities.  If the examiner cannot differentiate symptoms and impairments, the examiner should state so and provide reasons why such differentiation cannot be made.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3.  Schedule the Veteran for a VA examination to determine the severity of his diabetes mellitus.  The electronic claims file should be reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present diabetic complications.  Schedule the Veteran for a VA examination to determine the severity of any verified diabetic complications.  Specifically, please address whether the Veteran's hypothyroid condition is part of the Veteran's diabetic process. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.



4.  Schedule the Veteran for a VA examination to determine the severity of his lumbar strain.  The electronic claims file should be reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail.  In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's lumbar strain, including the effects of his service-connected disabilities on his occupational and daily functioning. 

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his GERD condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

(a) Identity the Veteran's gastrointestinal condition by medical diagnosis.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

(b) Please state whether it is at least as likely as not that the gastrointestinal condition, to include GERD, was caused by a service-connected disability, to include the Veteran's prescribed diabetes medications?  Please explain why or why not. 

(c)  If not caused by a service-connected disability, is it at least as likely as not that the gastrointestinal condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's diabetes medications?  Please explain why or why not.

If the examiner finds that the GERD condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the GERD condition that is attributed to the service-connected disability (i.e. increase in the prevalence or severity of dysphagia, pyrosis, regurgitation, etc.).

In rendering the requested opinions, please specifically discuss any gastrointestinal side effects of the Veteran's diabetic medications, to include metformin.   

In addition, please specifically discuss the significance of: (1) Dr. A.B.'s October 2013 medical opinion; (2) Dr. A.B.'s October 2013 DBQ; (3) May 2014 VA examination; (4) January 2016 VA examination; and (5) July 2016 VA examination.  

6.  After completing the requested actions, readjudicate the claims on appeal, to include evaluating any compensable diabetic complications or neurological manifestations of the lumbar spine disability.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




